DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on 02/18/2022.
Claims 1-4, 6-26 are pending. Claims 1, 8-14 and 17-18 are amended. New claims 23-26 are entered.
The previous rejection of claim 9-13 under 35 U.S.C 112 (b) are withdrawn, necessitated by the applicant amendment.
 	The previous rejection of claims 14-22 under 35 U.S.C. 112(b) are withdrawn, necessitated by the applicant amendment.
	The previous rejection of claim 13 under 35 U.S.C. 112 (d) is withdrawn, necessitated by the applicant amendment.
	The previous rejection of claim 14 under 35 U.S.C. 102 (a)(2) is withdrawn, necessitated by the applicant amendment.
	The previous rejection of claims 1-4, 6-13, 15-16, 18 and 21-22 under 35 U.S.C. 103 are withdrawn, necessitated by the applicant amendment. 
	However, after reconsideration of the record, new rejections are entered, necessitated by the applicant amendment.
Claim Objections
	With respect to claims 14-22 and 25, the claims have been amended to recite the limitation wherein a process for producing fuels sends the deasphalted oil stream of claim 1 to a conversion section of an oil refinery, thus as currently written, the claimed DAO fraction is a product by process limitation, which does not impart any of properties from claim 1, as the applicant appears to intends by the remarks submitted on 02/18/2022
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" )
For Examination purposes the DAO fraction will treated as applicant intends, however it is recommended that the applicant amend, claim 14 to read as follows:
“The coprocessing as claimed in claim 1, further comprising sending the deasphalted oil stream to a conversion section of an oil refinery selected from catalytic hydrocracking unit, HDT, thermal cracking, fluidized-bed catalytic cracking, visbreaking, delayed coking and catalytic reforming.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-11, 14-15, 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majcher et al (US 2016/034794), as evidenced by McLinden (A Liquid Density Standard Over Wide Ranges of Temperature and Pressure Based on Toluene) and CONCOA precision gas controls. 
Regarding claims 1 and 26, Majcher discloses a heavy hydrocarbon feedstock conversion process comprising:
Contacting a mixture of residual petroleum fraction (intermediate fossil) along with a residual fraction originating from the direct liquefaction of lignocellulosic biomass (lignocellulosic liquid stream) (see paragraph 0030) with a solvent of greater than or equal to C2, preferably C2 to C9 in a extraction zone, obtaining an extract stream with solvent (DAO fraction) and a stream of raffinate with solvent (residual asphalt stream), in which the extraction if a deasphalting unit (selective deasphalting zone) (see paragraph 0050, 0061, 0066, 0067, 0100-0102);
sending the extract with solvent to a separation section and obtaining a deasphalted oil comprising solvent free carbon of renewable origin i.e. component of the lignocellulosic liquid stream and recovered solvent (see paragraph 0077-0078), and wherein the solvent is utilized in a concentration of 1/1 to 10/1, expressed in liters/kg of an apolar + polar solvent mixture, wherein the proportion of polar solvent to apolar solvent range from 0.1 % to 99.9 % (see paragraph 0058 and 0064). 
Majcher does not however disclose wherein the solvent is explicit a C3-C10 hydrocarbon, as claimed.
However, Majcher discloses polar solvent comprises mono-aromatic solvents such as benzene (C6), toluene (C7) and xylenes (C8), and wherein apolar solvent comprises a carbon greater than or equal to C2, preferably C2 to C9 (see paragraph 0060 and 0061).
Thus, a utilization of a C3-C10 hydrocarbon solvent would have been obvious to one with ordinary skill in the art at the time of filing, as Majcher covers the applicant claimed range with sufficient specificity. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to the limitation, wherein said contact between said stream of solvent and hydrocarbons and the combined feed consisting of the lignocellulosic liquid and intermediate fossil stream in the extraction section takes place at a weight ratio between 0.5 to 10.
Majcher discloses wherein the deasphalting solvent is utilized in a concentration of 1/1 to 10/1 liters per kilogram of feedstock, this range overlaps the applicant claimed range.
The Examiner will show through simple mathematical operations, that the disclosed Majcher solvent range overlaps the applicant claimed range:
Majcher discloses a deasphalting solvent C3/toluene i.e. C3/C7, having a concentration of 35(C3)/65(C7) is utilized at concentration of 5/1 liter of solvent to kg of feed (see paragraph 0129);
Assuming the light hydrocarbon C3 is propane, a commonly used light hydrocarbon in deasphalting operations, then one can quickly find that propane has a liquid density of .500 g/L (from CONCOA precision gas controls ) and Toluene has a STP density of 865 kg/m3 (from McLinden  page 29), and calculate what the weight ratio of solvent to feed is disclosed, as shown below:
C3 (liquid propane) has a density of .500 g/ml = 500g/L=   .500 kg/L
toluene has a density of 865 kg/m3 = .865 kg/L 
the solvent amount utilized in the explicit example disclosed by Majcher is 5 L to 1 kg of feed (see paragraph 0130), thus one of ordinary skill in the art can easily figure out the weight ratio of solvent to feedstock as follows:
[[(.35) (.500 kg/L of C3) + (.65) (.865 kg/L of Toluene)] * 5L]/ kg of feed =  
[(0.175 kg/L of C3) + (0.562 kg/L of Toluene) *5 L] / kg of feed =
[(0.737 kg/L of solvent) *5L] / kg of feed =
3.69 kg of solvent / kg of feed = 3.69/1.
	Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to readily derive a weight ratio of deasphalting to feedstock that falls within the claimed ratio through simple mathematical operations, as it is shown above that Majcher explicitly discloses at least a weight ratio of 3.69 kg/kg, which falls within the claimed range. 
With respect to claim 3, Majcher discloses the limitation of claim 1. Majcher further disclose wherein said lignocellulosic liquid stream consist of bio-oil (see paragraph 0022).
With respect to claim 4, Majcher discloses the limitation of claim 1. Majcher further discloses wherein said intermediate fossil stream consists of vacuum residue (see paragraph 0022).
With respect to claim 6, Majcher discloses the limitation of claim 1. Majcher further discloses wherein said hydrocarbon solvent is derived from oil refining processes (light petroleum cuts of the straight run naphtha type). 
With respect to claim 7, Majcher discloses the limitation of claim 1.
Marcher does not explicit disclose wherein solvent of hydrocarbons is selected from LPG (i.e. propane, butane and propylene, C3-C4) and pentane (C5).
 However, Majcher discloses wherein the hydrocarbon solvent is preferably C2 to C9 (see paragraph 0061).
Thus, a utilization of a C3-C5 hydrocarbon solvent would have been obvious to one with ordinary skill in the art at the time of filing, as Majcher covers the applicant claimed range with sufficient specificity. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claim 8, Majcher discloses the limitation of claim 1. Majcher further discloses wherein after separation the solvent is recycled (see paragraph 0081).
With respect to claim 9, Majcher discloses the limitation of claim 8. Majcher further discloses wherein the ratio of mixture of solvent (apolar +polar) to feed in the deasphalting section ranges from 1/1 to 10/1 (see paragraph 0058).
With respect to claim 10 and 24, Majcher discloses the limitation of claim 1.  Majcher is silent to an amount of lignocellulosic liquid stream treated with the petroleum derived residuum.
However, Majcher discloses that the feed to the process, can be either 100% petroleum resid, 100 % biomass derived or a mixture.
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to arrive at the applicant claimed feedstock wherein biomass derived liquid stream corresponds to 0.1 to 99.9 wt.%, relative to the total feed, as   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 11, Majcher discloses the limitation of claim 8. Majcher further discloses wherein selective solvent deasphalting conditions include a temperature of about 50°C and 350°C and pressure of about 0.1 MPa to 6 MPa (100 kPa to 6000kPa) (see paragraph 0057).
Regarding claim 14, Majcher discloses a process for producing fuels from a deasphalted oil stream, comprising:
Sending the deasphalted oil stream of claim 1 comprising carbon of renewable origin to a conversion section of an oil refinery selected from catalytic hydrocracking, HDT, Thermal Cracking, Fluidized Bed catalytic cracking, visbreaking, delayed coking and catalytic reforming (see rejection of claim 1 above and paragraph 0095-0096).
With respect to claim 15, Majcher discloses the limitation of claim 14. Majcher further discloses wherein the deasphalted fraction is recycled upstream of the hydroconversion reactor (i.e. mixed with fresh feedstock) (see paragraph 0095).
Marcher is silent to the proportion of DAO sent to the conversion section. 
However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
With respect to claim 23, Majcher discloses the limitation of claim 8. Majcher further discloses a weight ratio of 3.667 (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majcher as applied to claim 1 above, and further in view of Gillis et al (US 2013/0026063).
With respect to claim 2, Majcher discloses the limitation of claim 1.
Majcher does not however disclose recovering solvent from the raffinate (i.e. the asphalt containing fraction) in a separation section, as claimed.
However, in a related solvent deasphalting process, Gillis discloses recovering solvent with pitch stripper (asphalt stripper) such SDA solvent is recovered and recycled (see abstract and figure 3).
Thus, it would have been obvious to one with ordinary skill in the art at the time of filing to readily modify the Majcher process with a pitch stripper as disclosed by Gillis, as doing would enable the process to recover entrained solvent, thus improving the efficiency of the Majcher process.  
Claim Rejections - 35 USC § 103
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majcher as applied to claim 1 above, and further in view of Ramirez-Corredores et al (US 9,447,350).
Regarding claim 11-12, Majcher discloses the limitation of claim 1.  Majcher further discloses wherein feedstock comprises a biomass derived liquid (see paragraph 0022).
However, Majcher does not disclose wherein said biomass derived liquid is derived from selected from starch, cellulose and hemicellulose obtained from leaves and bagasse, and sugars, such as sugar cane or pulp, as claimed.
However, in a related bio-distillate production process Ramirez-Corredores discloses wherein bio-distillate is derived from components such as starch, cellulose and hemicellulose obtained from leaves and bagasse, and sugars, such as sugar cane or pulp, as claimed (see col 5 lines 20-35).
Thus it would have been obvious to one with ordinary skill in the art at the time of filing to modify the Majcher process with a bio-distillate is derived from components such as starch, cellulose and hemicellulose obtained from leaves and bagasse, and sugars, such as sugar cane or pulp, as disclosed Ramirez-Corredores and arrive at the applicant claimed, as said biomass sources are conventional.
Claim Rejections - 35 USC § 103
Claim 16, 18, 21-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majcher as applied to claim 14 above, and further in view of Yanik et al (US 2012/0022307).
With respect to claim 16, Majcher disclose the limitation of claim 14. Majcher further discloses sending DAO to a conversion reactor including a fluidized catalytic cracker (see paragraph 0096).
However, does not teach wherein said conversion section comprises 4 reaction section, a rectification section and 2 catalyst regeneration section.
However, in a related process, Yanik discloses Co-processing a biomass feedstock and a conventional petroleum feedstock includes liquefying at least a portion of a biomass-catalyst mixture and co-processing at least a portion of the liquefied biomass feedstock and a conventional petroleum feedstock in a conventional petroleum refinery process unit (see abstract), wherein refinery process includes a fluidized catalytic cracker comprising a reaction section (riser 210), a rectification section (stripper 220) and a catalyst regeneration section (regenerator 230} (see figure 2).
Thus it would have been obvious for with ordinary skill in the art at the time of filing ta readily modify the Majcher process with the clamed conversion section comprising a reaction section, a rectification section and a catalyst regeneration section, as Majcher discloses sending the Dao product to a fluidized cracking unit and Yanik discloses that said cracking unit comprises a reaction section, a rectification section and a catalyst regeneration section.

Regarding claim 18, the prior combination teaches the limitation of claim 16. The prior combination further discloses wherein a product (liquid product) from the reaction section (219) is a stream comprising a cracked effluent and a spent catalyst, in which said product is sent to the rectification section (220) for separating the cracked effluent from the clean spent catalyst (see Yanik figure 2).
Regarding claim 21, the prior combination teaches the imitation of claim 18.
Yanik further discloses wherein said clean spent catalyst is sent to the catalyst regeneration section, in which combustion gases (flue gas) are generated after combustion of the catalyst with an ai stream (see figure 2 and paragraph O116).
Regarding claim 22, the prior combination teaches the limitation of claim 21. Yanik further discloses wherein the regenerated catalyst returns to the reaction section (see figure 2).
regarding claim 25, the prior combination teaches the limitation of claim 16.  Yanik further discloses wherein reaction section operates in a temperature above 400°C (see figure 2). 
Allowable Subject Matter
Claims 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. It appears to the Examiner that all the applicant arguments are based on the presumption that Marcher does not teach the limitations of claim 1, however, as shown, that assumption is incorrect.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C VALENCIA/           Examiner, Art Unit 1771                         

/Randy Boyer/
Primary Examiner, Art Unit 1771